Exhibit A    Case:
            Case   1:19-cv-06334 Document
                 4:19-cv-05210-RMP        #: 165-1
                                     ECF No.  212 Filed:
                                                   filed 06/16/20
                                                         05/04/20 Page 1 of 4 PageID
                                                                   PageID.4896       #:2463
                                                                                  Page  1 of 4

                                                                                     FILED IN THE

      1                                                                          U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON




      2                          UNITED STATES DISTRICT COURT              May 04, 2020
                                                                                SEAN F. MCAVOY, CLERK
                              EASTERN DISTRICT OF WASHINGTON
      3

      4     STATE OF WASHINGTON;
            COMMONWEALTH OF VIRGINIA;                   NO: 4:19-CV-5210-RMP
      5     STATE OF COLORADO; STATE
            OF DELAWARE; STATE OF
      6     ILLINOIS; COMMONWEALTH OF                   SCHEDULING ORDER
            MASSACHUSETTS; DANA
      7     NESSEL, Attorney General on behalf
            of the people of Michigan; STATE OF
      8     MINNESOTA; STATE OF
            NEVADA; STATE OF NEW
      9     JERSEY; STATE OF NEW
            MEXICO; STATE OF RHODE
     10     ISLAND; STATE OF MARYLAND;
            STATE OF HAWAI’I,
     11
                                      Plaintiffs,
     12
                  v.
     13
            UNITED STATES DEPARTMENT
     14     OF HOMELAND SECURITY, a
            federal agency; KEVIN K.
     15     MCALEENAN, in his official
            capacity as Acting Secretary of the
     16     United States Department of
            Homeland Security; UNITED
     17     STATES CITIZENSHIP AND
            IMMIGRATION SERVICES, a
     18     federal agency; KENNETH T.
            CUCCINELLI, II, in his official
     19     capacity as Acting Director of United
            States Citizenship and Immigration
     20     Services,

     21                               Defendants.



            SCHEDULING ORDER ~ 1
          Case:
         Case   1:19-cv-06334 Document
              4:19-cv-05210-RMP        #: 165-1
                                  ECF No.  212 Filed:
                                                filed 06/16/20
                                                      05/04/20 Page 2 of 4 PageID
                                                                PageID.4897       #:2464
                                                                               Page  2 of 4


1             BEFORE THE COURT is the parties’ Joint Proposed Timeline for DHS to

2    Provide Discovery Related to the States’ Equal Protection Claim and File a

3    Response Pleading, and for Dispositive Motions, ECF No. 211. 1 The Court notes

4    that DHS anticipates moving to stay discovery pending a forthcoming Motion to

5    Dismiss. ECF No. 211 at 2. Nevertheless, to facilitate prompt resolution of this

6    case, the Court adopts the parties’ jointly proposed deadlines and sets the following

7    schedule.

8             Accordingly, IT IS HEREBY ORDERED:

9             1.     DHS shall file any responsive pleading by May 22, 2020.

10            2.     Motion Practice

11                   (a) All parties shall adhere to LCivR 7.

12                   (b) Motions to Expedite, if any, shall be filed separately and noted for

13            hearing at least seven (7) days from the date of filing, pursuant to LCivR

14            7(i)(2)(C). If the matter needs to be heard on a more immediate basis, the

15            party filing the motion shall advise chambers of such.

16

17   1
      The Plaintiffs in this lawsuit are the State of Washington, Commonwealth of
     Virginia, State of Colorado, State of Delaware, State of Hawai’i, State of Illinois,
18
     State of Maryland, Commonwealth of Massachusetts, Attorney General Dana
19   Nessel on behalf of the People of Michigan, State of Minnesota, State of Nevada,
     State of New Jersey, State of New Mexico, and State of Rhode Island (collectively,
20   the “States”). Defendants are the United States Department of Homeland Security
     (“DHS”), Acting Secretary of DHS Kevin K. McAleenan, United States
21   Citizenship and Immigration Services (“USCIS”), and Acting Director of USCIS
     Kenneth T. Cuccinelli II (collectively, “DHS”).

     SCHEDULING ORDER ~ 2
      Case:
     Case   1:19-cv-06334 Document
          4:19-cv-05210-RMP        #: 165-1
                              ECF No.  212 Filed:
                                            filed 06/16/20
                                                  05/04/20 Page 3 of 4 PageID
                                                            PageID.4898       #:2465
                                                                           Page  3 of 4


1                (c) All motions will be heard without oral argument unless oral

2           argument is requested and approved by the Court. If oral argument is

3           desired, the parties must contact the courtroom deputy to acquire a hearing

4           date, see LCivR 7(i)(3)(B), and must advise the courtroom deputy why oral

5           argument would be appropriate.

6                (d) All motion hearings in which oral argument has been approved

7           shall be set for in-person appearance; however, the parties may request to

8           appear telephonically or by video conference. Speaker phones are not

9           compatible with the Court’s sound system and may not be used for

10          telephonic hearings.

11               (e) Notwithstanding the foregoing procedure, the Court may decide

12        that oral argument is not warranted and proceed to determine any motion

13        without oral argument. See LCivR 7(i)(3)(B)(iii).

14        3.     Discovery

15               (a) All discovery shall be completed by October 1, 2021.

16               (b) The parties shall file no discovery except as necessary to support

17        motions.

18               (c) The parties are expected to resolve discovery issues according to

19        the Federal Rules of Civil Procedure and the Rules of Professional Conduct.

20        However, if there is a genuine issue that cannot be resolved by the parties

21        without Court intervention, the parties may call the courtroom deputy and

          request a telephonic discovery conference with the Court. Once a status
     SCHEDULING ORDER ~ 3
      Case:
     Case   1:19-cv-06334 Document
          4:19-cv-05210-RMP        #: 165-1
                              ECF No.  212 Filed:
                                            filed 06/16/20
                                                  05/04/20 Page 4 of 4 PageID
                                                            PageID.4899       #:2466
                                                                           Page  4 of 4


1          conference has been set, the parties shall email a succinct, one-to-two

2          paragraph summary of the issue to the courtroom deputy and to each other.

3          4.    Any dispositive motions shall be filed by November 1, 2021.

4          IT IS SO ORDERED. The District Court Clerk is directed to enter this

5    Order and provide copies to counsel.

6          DATED May 4, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21



     SCHEDULING ORDER ~ 4
